DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections made in a previous Office action and not repeated below are hereby withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2020 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 requires that the antifouling liquid has a sliding angle that is less than or equal to 11.5 after application of heat at 90°C for four hours.  Applicant’s specification, however, does not provide support for a sliding angle range without a lower limit.  In Table 2 of the specification, examples are provided with the lowest sliding angle as 7.8. As such, Applicant does not have support for sliding angles of less than 7.8.
Claims 19-21 are rejected for depending from claim 18.
Claim 21 requires that the antifouling liquid has an initial sliding angle that is less than or equal to 11.7.  Applicant’s specification, however, does not provide support for a sliding angle range without a lower limit.  In Table 2 of the specification, examples are provided with the lowest sliding angle as 6.5. As such, Applicant does not have support for sliding angles of less than 6.5.
  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5, 6, 8 and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Shibukawa et al. (WO 2015/145703) in view of Liu et al. (WO 2015/038454) and Sakhrani et al. (US 2009/0126404) as evidenced by Krytox Performance Liquids.
Regarding claims 5, 6, 8 and 13-17, Shibukawa discloses an antifouling surface structure provided with a substrate having a fine uneven structure and a dirt lubricating liquid held by the substrate, see abstract.  The reference further discloses the structure comprises a metal oxide wherein the surface of the metal oxide layer may have a surface treatment material applied to the layer including modifiers such as fluoroalkylsilane and fluoropolyether alkoxysilane and silicone-based surface modifiers, see Fig. 2 and pages 4 & 11. 
The reference, however, fails to disclose the claimed first and second antifouling liquids.
Liu discloses poly fluorine-containing siloxane coatings with improved hydrophobic and oleophobic properties [0004].  The reference further discloses the composition may include at least one lubricant such as perfluoropolyether [0070].  Exemplary lubricants include Krytox GPL [0070]; see Krytox Product Information – 
Sakhrani discloses a method for increasing the hydrophobic characteristics of a surface wherein a lubricant is applied to the surface, see abstract.  The reference further discloses the lubricant may be a fluorochemical compound such as perfluoropolyether with representative examples including Fomblin M [0050].  Note that Fomblin M-series is the same material used by Applicant for X2 in Applicant’s specification Table 1 & para. 0053.
It would have been obvious to one of ordinary skill in the art at the time of the invention for the antifouling surface of Shibukawa to comprise the coating of Liu as a known composition with improved hydrophobic and oleophobic properties.  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to include Fomblin M as a lubricant in Liu given Fomblin M is used for hydrophobic surfaces and given Liu discloses more than one lubricant including perfluoropolyethers can be used in the composition, see above discussion; see also MPEP 2144.06 "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose....”  
While the references do not expressly disclose the claimed kinematic viscosity, average molecular weight and inequalities, given the references disclose the same materials used for the composition as Applicant’s specification, it is expected the disclosed composition and the claimed composition will have similar properties regarding these values, see above discussion; see also MPEP 2112.01 II "Products of 
Regarding claims 18-21, although the references do not specifically disclose the initial sliding angle and the sliding angle after heating of the antifouling liquid, it is expected that the disclosed coating will have similar properties to the claimed coating given the similar composition; see above discussion and MPEP 2112.01 II “If the composition is physically the same, it must have the same properties.”
Response to Arguments
Applicant's arguments filed March 24, 2020 have been fully considered but they are not persuasive. 
Applicant argues that the cited references fail to disclose or teach the antifouling structure of claim 5.  According to Applicant, merely mixing two alleged antifouling liquids having no relationships is not the equivalent of the claimed antifouling structure.  Additionally, Applicant argues that introducing Liu does not cure the noted deficiencies of Shibukawa.  The phrase “may include at least one lubricant” in Liu makes clear that a single lubricant is not an essential, let alone two lubricants.  Applicant further notes that Liu does not provide motivation for combining lubricants, and even if so, a person skilled in the art would select from the lubricants disclosed in Liu, which fail to satisfy the claimed relationship.  Examiner respectfully disagrees.
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose. Examiner also notes that disclosed examples of lubricants “do not constitute a teaching away from a broader disclosure or nonpreferred embodiments”; see MPEP 2123 II.  Given the reference states that exemplary lubricants include perfluoropolymer [0070], it would have been obvious to one of ordinary skill in the art at the time of the invention that perfluoropolymer lubricants other than those listed in the reference could be used; see MPEP 2144.06 I & II.
Additionally, Applicant argues that the lubricants exemplified in Liu fail to satisfy the relationships recited in claim 5.  Examiner notes that the first and second antifouling liquids as disclosed in Liu and Sakhrani, not solely in Liu.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the disclosure of Sakhrani, Applicant argues that the reference exemplifies Fomblin M, Fomblin Y and Krytox as similar PFPE materials, without recognizing or teaching any differences or advantages of one over the other.  Additionally, the reference does not disclose selectively combining a first and second 
As discussed above and previously, “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose”; see MPEP 2144.06.  In this case, Liu discloses a hydrophobic coating composition that may include at least one lubricant such as perfluoropolyether with exemplary lubricants including Krytox GPL [0004 & 0070].  Similarly, Sakhrani discloses a method for increasing the hydrophobic characteristics of a surface wherein a lubricant is applied to the surface, see abstract.  The reference further discloses the lubricant may be a fluorochemical compound such as perfluoropolyether with representative examples including Fomblin M [0050].  As such, both references disclose perfluoropolyethers used as lubricants in hydrophobic coatings, and it would have been obvious to one of ordinary skill in the art to combine the lubricants given Liu discloses using more than one lubricant and the similar purpose of the lubricants in both references; see MPEP 2144.06.  

For the above reasons, the rejections under 35 U.S.C. 103 are respectfully maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669.  The examiner can normally be reached on Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA A AUER/Primary Examiner, Art Unit 1783